        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 1 of 45




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

--------------------------------------------------------------X
  LISA BALLANTINE and MICHAEL                                 :
  BALLANTINE,                                                 :
                                                              :   Case No.: 1:19-cv-03598
                                                Plaintiffs,
                                                              :
                  - against -                                 :
                                                              :
   THE DOMINICAN REPUBLIC,                                    :
                                                              :
                                              Defendant.
                                                              :
--------------------------------------------------------------X




   PETITIONERS’ MEMORANDUM OF POINTS AND AUTHORITIES
     IN SUPPORT OF PETITION TO VACATE ARBITRAL AWARD
            DECLINING TO EXERCISE JURISDICTION
             Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 2 of 45




                                                    TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 7

ARGUMENT ................................................................................................................................ 16

   I.     THIS COURT HAS JURISDICTION AND VENUE IS PROPER .................................. 16

   II. THE MAJORITY AWARD SHOULD BE VACATED ................................................... 17

        A. The Majority Exceeded Their Powers By Failing To Make Separate Factual Findings For
        Lisa Ballantine And Michael Ballantine ............................................................................... 20

        B. The Majority Exceeded Their Powers And Manifestly Disregarded The Law By Failing
        to Consider the Entire Lives of Each Of The Ballantines, As They Themselves Acknowledged
        They Must Do ....................................................................................................................... 23

        C. The Majority Exceeded Their Powers By Relying On Factors Relating To The
        Naturalization Of Lisa Ballantine And Michael Ballantine Themselves.............................. 28

        D. The Majority Exceeded Their Powers By Relying On Factors Relating To The Investment
        To Determine Dominant and Effective Nationality .............................................................. 30

        E. The Majority Manifestly Disregarded The Law That The Tribunal Itself Said Was
        Relevant To The Case ........................................................................................................... 33

        F. The Majority Exceeded Its Powers By Using The Wrong Time Period In Which To
        Analyze Michael Ballantine’s Dominant And Effective Nationality ................................... 35

        G. The Majority Exceeded Its Powers By Refusing To Arbitrate An Arbitrable Dispute.. 37

        H. The Majority Award Should Be Vacated For Evident Partiality ................................... 41

CONCLUSION ............................................................................................................................. 43




                                                                       i
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 3 of 45




       Petitioners Lisa Ballantine and Michael Ballantine respectfully submit this Memorandum

in support of their petition to this Court to vacate the arbitral award authored by two of the three

tribunal members issued on September 3, 2019 (the “Majority” or the “Majority Award”), in

connection with the arbitration they brought against the Respondent (the “Arbitration”), in which

the Majority decline to arbitrate Lisa Ballantine’s and Michael Ballantine’s claims against the

Respondent, the Dominican Republic (“DR”), despite the fact that the DR had expropriated the

Petitioners’ investments (the “Investment”) in violation of the Dominican Republic-Central

American Free Trade Agreement (“CAFTA-DR”).

                                PRELIMINARY STATEMENT

       The Majority in this case refused to hear the merits of the case. The Majority did so because

it found that the Petitioner Lisa Ballantine was dominantly Dominican and not dominantly

American, and thus, unable to arbitrate against the Dominican Republic. This means that despite

the DR reaping substantial benefits under CAFTA-DR for all the trade benefits, when it came time

for the U.S to realize some benefit in the form of one of its investors receiving compensation for a

clear expropriation, the investors (Lisa Ballantine and her husband Michael Ballantine), and by

extension the United States, were denied that benefit. In order to understand the absurdity of the

Majority Award that Lisa Ballantine was dominantly Dominican, it is important to understand a

number of uncontested facts related to Lisa Ballantine.

       Lisa Ballantine was born in Chicago, Illinois in 1967. (Lisa Ballantine Affidavit, at 2.) She

had, to be sure, no family or historical connection to the Dominican Republic (“DR”). (Id.)

       Lisa became engaged with charitable and religious activities both in the U.S. and

elsewhere. (Id.) This led her, along with her husband Michael, to travel to DR for a missions trip.

(Id.) All the while she remained a U.S. citizen with continuous residency in the U.S. (Id.)
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 4 of 45




       While in the DR performing charitable and religious work, Lisa and her husband Michael

decided to make an investment. While traveling in the interior of the DR, Lisa and Michael

Ballantine decided to purchase a large tract of land and construct a luxury housing project. At the

time they made this decision, the mountain was relatively sparse with no such projects on the

mountain or very little mountain development in the surrounding areas.

       Michael Ballantine was an active investor, being involved with, among other things, the

building, marketing, and selling of the resort project. (Id.,at 6.) Meanwhile, Lisa Ballantine worked

on her U.S.-based non-profit company that was providing water filters in developing countries,

including but not limited to the DR. (Id.) In 2009, after being solely a U.S. citizen for 42 years,

Lisa reluctantly took Dominican citizenship as well for the sole purpose of making sure that she

could pass on her property in the DR to her children, being advised to do so by counsel. (Id., at 4.)

       While Michael Ballantine spent some time in the DR managing the investment, Lisa

Ballantine was traveling all around the world in connection with her non-profit water filtration

company, spending more time outside of the DR than within the DR – even in the period that the

Majority found to be the relevant period. (Id., at 4.) Much of that time was spent in the U.S. visiting

her children or raising money to allow her to supply water filters all over the world. (Id., at 6.)

       At all times, over the course of her entire life, Lisa Ballantine maintained a residence in the

U.S., had bank accounts in credit cards in the U.S., her siblings and parents lived in the U.S., and

she was constantly in the U.S. (Id., at 3.)

       In 2014, when the DR had destroyed their investment, Lisa Ballantine and Michael

Ballantine sold the property they owned in the DR and left, never to reside there again. (Id., at 4.)

They continue to live in the U.S. (Id., at 4.)




                                                  2
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 5 of 45




       Despite all the above, a majority of a Tribunal, composed of an arbitrator that almost

exclusively finds for nation-states and has always found against Americans, and an arbitrator that

retweeted an article discussing how he had made a “veiled rebuke” against the U.S. during the

course of the arbitration, found that Lisa Ballantine was a dominant and effective Dominican

national – i.e., that she was more Dominican than American.

       Arbitration tribunals are allowed to make mistakes. And they are allowed “get it wrong.”

A tribunal cannot, however, (1) exceed their powers, (2) issue an award so imperfectly executed

that a mutual, final, and definite award upon the subject matter submitted was not made, (3)

manifestly disregard the law, or (4) be evidently partial. Under any of these circumstances, the

award should be vacated.

       Here, the Majority’s Award should be vacated for several reasons.

       First, the Majority simply treated Lisa Ballantine as if she did not exist, making factual

findings related to Michael Ballantine and then attributing those, without explanation or analysis,

to Lisa Ballantine. Despite having documents and testimony from Lisa Ballantine that were

separate and distinct from Michael Ballantine, the Majority simply erased Lisa’s evidence and did

not analyze key issues with respect to her. This was no “harmless error”; the evidence in question

was crucial to the Majority’s decision. Yet they would cite something from Michael Ballantine

that they found crucial and then state that this is why the “Ballantines” are dominantly Dominican

citizens. Even if there could be said to be an award with respect to Michael Ballantine, there is no

such award with respect to Lisa Ballantine. And she is entitled to have one.

       Second, the Majority failed to take into account the entire life of Lisa Ballantine and,

separately, Michael Ballantine, instead focusing on a small sliver of their lives (albeit lumped

together). The Majority admitted that customary international law governed the dispute. Yet the



                                                 3
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 6 of 45




Majority failed to apply the law they knew to govern, a law that requires that the entire life of the

investors be examined. This is how the Majority could reach the absurd decision that Lisa

Ballantine, who was a lifelong resident of the U.S. and even after naturalizing into the DR, spend

more time in the U.S. than DR, was dominantly Dominican. The law is clear that the entire life of

each claimant must be examined when making this determination.

       This point is not a minor one. If other tribunals adopt this absurd analysis, the U.S. could

find itself with its own nationals suing it with some frequency. Lifelong U.S. citizens, with no

connections to any foreign country, and who have large investments in the U.S., could simply

spend a few years in a tropical paradise and then claim to be Dominican. (They could even stay in

the luxury housing that Michael Ballantine built.) Such investors could cite to the Majority’s

decision, and state that the only relevant period was during a small window, allowing the Tribunal

to ignore the years of attachment and connection that the investors have with the U.S. This decision

could open up the floodgates to such claims because of the Majority’s deliberate decision to fail

to apply the law they knew to govern.

       Third, the Majority exceeded their powers by relying on factors relating to the

naturalization of Lisa Ballantine and Michael Ballantine themselves. The dominant and effective

test in CAFTA-DR is only invoked when an investor has at least two nationalities. Thus, the fact

that a person naturalizes and the requirements for such a naturalization should not be a part of the

test. The U.S. requires that naturalized citizens swear under oath to “absolutely and entirely

renounce and abjure all allegiance and fidelity to any . . . state . . . .” This sworn oath demands that

the speaker have no allegiance or fidelity to any other state. Yet the U.S. allows persons to maintain

their other nationality when naturalizing. Such a requirement does not make the speakers dominant

Americans simply for swearing to this.



                                                   4
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 7 of 45




       Fourth, the Majority exceeded their powers by relying on factors relating to the investment

itself in making its determination. Michael Ballantine was an active investor, meaning he was

forced to be in the DR to build, manage, market, and sell properties in connection with his

investment. Lisa Ballantine had no such role, but did spend time in the DR to be with Michael and

to manage her non-profit. The Majority not only considered facts relevant to Michael Ballantine’s

active investment, it heavily relied on these factors. In order to manage his physical investment,

Michael Ballantine had to lease or buy a residence, had to have a bank account, etc. It would be

impossible to be in the DR to manage an investment without having a place to live or a bank

account. Yet the Majority found these factors to be important in its flawed analysis.

       Such an analysis exceeded the powers of the Majority because it treats active investors

differently from passive investors. By fiat, active investors would be deemed to be dominant

nationals of the country where the investment was located because they would be spending time

there to manage the investment, would have a residence, bank account, etc. This would make

CAFTA-DR’s investment protections meaningless for active investors.

       Fifth, the Majority manifestly disregarded the law that the Tribunal itself said was relevant

to the case. In the decision on bifurcation, issued early on in the case, the Tribunal noted that it

was required to consider “the conduct of the host State [the DR] vis-à-vis the Ballantines . . . .” In

fact, the Tribunal refused to hear the jurisdiction issues separately because it was – according to

itself – required to examine the conduct of the DR against Lisa Ballantine and Michael Ballantine.

Michael and Lisa Ballantine presented substantial evidence to show that the DR treated them as

Americans, not Dominican. Yet the Majority simply refused to do any analysis of the DR’s conduct

towards the Ballantines. As discussed below, the DR treated Michael Ballantine like an American,

discriminating against him in comparison to the Dominicans in neighboring projects. Lisa



                                                  5
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 8 of 45




Ballantine was likewise treated as an American by the DR. Yet the Majority could not be troubled

to analyze any of this, despite stating expressly that it had to do so.

        Sixth, the Majority exceeded its powers by using the wrong time period in which to analyze

Michael Ballantine’s dominant and effective nationality. 1 In basic terms, treaties like CAFTA-DR

are similar to contracts. Just as courts have vacated awards when a tribunal has failed to give accord

to the contract, this Court should vacate the award because the Tribunal ignored the treaty

provisions and decided upon its own rules, which it cannot do. CAFTA-DR requires that the

dominant and effective nationality be examined when the investment is made, not when the state

destroys the investment or the claim is made.

        Seventh, courts have held that a tribunal exceeds their power when they arbitrate a

nonarbitrable dispute. Similarly, a tribunal exceeds its power when they fail to arbitrate an

arbitrable dispute. The Majority here failed to hear this dispute, despite being required to do so.

This is not a merits issue where a tribunal makes an error or does something that a party disagrees

with. Here, neither Lisa Ballantine nor Michael Ballantine has been able to have their dispute

heard. They did not receive the analysis of the merits of their case for which CAFTA-DR requires.

Despite the DR receiving the many benefits of CAFTA-DR, the U.S. was deprived of one of its

benefits under CAFTA-DR because its lifelong nationals were denied the determination of their

case.

        Lastly, given that one of the arbitrators dissented, that means that two arbitrators made the

decision. If either of those arbitrators is evidently partial, the Majority Award must be vacated.

Although a judicial predisposition is not sufficient to satisfy evident partiality, here there is



1
 The Majority failed to analyze Lisa Ballantine at all, without respect to this failure to analyze the
correct period. So, accordingly, the Majority failed doubly in this regard with respect to Lisa
Ballantine.
                                                   6
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 9 of 45




evidence of actual animus and partiality against the U.S. and in favor of other states. Such partiality

is the most pernicious, depriving a party of the opportunity to have a neutral fact finder examine

the issues in the case and make a determination.

       Awards should not be vacated for error or because a tribunal got it wrong. Awards should

be vacated when a tribunal issues its own brand of industrial justice. Here, the Majority did just

that. The Majority failed to analyze Lisa Ballantine, instead treating her as if she were not a

separate person. They ignored the law they said was apply, looked at factors they were not allowed

to consider, failed to look at the factors that they themselves admit they were required to examine,

even using the wrong time period for the analysis. This was not a simple error or a difference in

judgment; this was deliberate. The errors in the Majority Award are legion, many of which are not

discussed here because they do not rise to the level of being a basis for vacatur, but the real vice is

that an American national with no ties to DR, who even after naturalizing spent more time outside

of the DR than in it, was deemed to be a dominantly a Dominican national.

                                    STATEMENT OF FACTS

       Typically, a petition or motion contains a combined Statement of Facts. Because of the

manner in which the Majority lumped Lisa Ballantine with Michael Ballantine, often making

findings of fact for both without considering Ms. Ballantine at all, the Petitioners will be submitting

a Statement of Facts for each of the Petitioners.

       The Majority Award stated that lifelong citizens of the U.S. who had maintained

continuous residency there were transformed into dominantly Dominicans in a few short years.

The test under CAFTA-DR is designed to prevent a national of one state from suing his or her

home state by obtaining a nationality of another state. Here, the Ballantines were lifelong

Americans, whose parents were also lifelong Americans. The test designed to prevent abuse was



                                                    7
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 10 of 45




used as a tool of abuse by the Majority, to issue their own brand of industrial justice. The statement

of facts below identifies some of the facts relevant to this issue.

       A.      Statement Of Facts – Lisa Ballantine

       Lisa Ballantine was born in the Chicago, Illinois in 1967. (Affidavit of Petitioner Lisa

Ballantine, at 2.) She has been continuously an American citizen from the date of her birth until

the present day. (Id.)

       Ms. Ballantine has maintained continuous residences in America her entire life, up until

the present day. (Id.) Since being an adult, she has always maintained U.S. bank accounts, U.S.

credit cards, leased or owned a residence in the U.S., and paid U.S. taxes. (Id., at 3.)

       Prior to 2008, Lisa Ballantine lived in the United States without exception, except for

traveling and missions and charitable work. (Id., at 2.) Thus, for 42 years, Ms. Ballantine had never

had any permanent residency anywhere else than the United States. In 2008, Ms. Ballantine

became a permanent resident of the DR, while maintaining continuous and unbroken residency in

the United States. (Id.)

       Even after 2008, Ms. Ballantine has spent the vast majority of her time in the United States.

(Id., at 6.) The Majority Award focuses on the years 2011 to 2014 (wrongly). Yet during that time

Ms. Ballantines’ life revolved around her family and her non-profit organization, none of which

involved the DR. All of Ms. Ballantine’s children were outside of the DR by 2010, the year that

she became a DR national. (Id., at 8.) Her youngest daughter finished her last two years of high

school in the United States. (Id., at 8.) And her youngest son began college in 2010, leaving in

June 2010 and never returning. (Id., at 8.)

       During 2010 and 2011, Ms. Ballantine spent as much time as possible in the U.S. with her

children and family. She maintained, as she always did, a residence in the U.S. (Id., at 8.) She

spent time with her parents, her children, and other family members. She traveled for her non-
                                                  8
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 11 of 45




profit organization, including travel in the DR and Haiti. (Id., at 5.) She also spent time with

Michael Ballantine, who was spending time managing and growing the investment in the DR. The

DR’s own Statement of Defense showed that in 2010, Ms. Ballantine spent only 101 days in the

DR. (DR Statement of Defense, at ¶ 44. 2) In 2011, the Statement of Defense shows that Ms.

Ballantine spent only 159 days in the DR, well under half the year. (Id.) Again, just as she had

done in 2010, she spent most of her time in the United States in 2011. (Id.)

         In 2011, the DR began to increase its campaign of discrimination against Lisa Ballantine’s

and Michael Ballantine’s investment. This resulted in Mr. Ballantine being required to spend more

time in the DR to manage these issues. Accordingly, Ms. Ballantine spent more time in the DR

from 2012 to 2014 to be with Mr. Ballantine, but she continued to reside in the U.S., spend time

with her children and family in the U.S., and to travel elsewhere in connection with her non-profit

water filtration organization. (Id., generally.) In total, considering the years from 2010 to 2014,

Ms. Ballantine was in the DR for 904 days and outside the DR for 922 days. (Id.)

         Ms. Ballantine was a passive owner of the investment in the DR. (Affidavit of Lisa

Ballantine, at 6.) She did not actively manage the investment itself. (Id.) She was aware of what

was happening with the investment, but was not involved in the management or day-to-day

activities associated with the investment. (Id.) Instead, Ms. Ballantine was focused on her non-

profit organization, FilterPure Filters, a U.S. 501(c)(3) organization with operations or activities

in several countries. (Id.) Ms. Ballantine had a ceramics background and used this skill to help

design a ceramic water filter that could be used to filter river water or bad faucet water. During the

period that the Majority viewed as relevant for the dominant and effective nationality test, Ms.

Ballantine’s organization had established a water filter factory in Haiti and was overseeing this



2
    Attached to Baldwin Decl. as Exhibit H.
                                                  9
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 12 of 45




factory. (Id.) Her organization had previously established a factory in Tanzania in 2009. The

entirety of the capital for these ventures came from United States donors who supported the non-

profit. The non-profit distributed over 100,000 of our household point of use ceramic water filters.

This is what Lisa Ballantine was doing before and after the relevant years of the Majority’s

analysis. (Id.; see also Witness Statement of Lisa Ballantine ¶¶ 5-16, attached to Baldwin Decl.

Ex. D).

          As detailed in her affidavit, which is taken from the materials and testimony submitted in

the Arbitration, Ms. Ballantine only became a Dominican national in 2010, one year before the

breach in this case and after she made her investment. (Affidavit of Lisa Ballantine at 4.) That is,

she made her investment while solely a U.S. national and had only been a dual national for one

year when the DR expropriated her investment. (Id.)

          Ms. Ballantine further lays out that the center of her life, in light of the factors that the

Tribunal was required to consider, was and always has been the United States. (Id., at 7.) Her

friends, family, social life, were all American. (Id.) As she did in the Arbitration, and as was mostly

ignored by the Majority, Ms. Ballantine laid out separately from Michael Ballantine her

connections and attachments to the United States.

          In June 2015, she and Michael Ballantine sold their house in the DR. (Id., at 9.) As of June

2015, she began to live exclusively in the U.S. again. (Id.) She has taken steps to renounce her

Dominican nationality since the expropriation of her property means that she has nothing of value

in the DR to pass on to her children. (Id.) She had testified that she only became a Dominican

national to make sure that she would be able to pass on her property in the DR to her children. (Id.)

          Ms. Ballantine continues to reside continuously in the U.S. (Id.) She filed the CAFTA-DR

lawsuit to recoup her portion of the investment to which she is entitled.



                                                   10
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 13 of 45




        The facts related to Lisa Ballantine’s strong connections to the U.S. can be found in her

first and second witness statement.

        B.        Statement Of Facts – Michael Ballantine

    Michael Ballantine was born in Chicago in 1964. (Affidavit of Petitioner Michael Ballantine,

at 2.) He has been continuously an American citizen from the date of his birth until the present

day. (Id.)

        Mr. Ballantine has maintained continuous residences in America his entire life, up until the

present day. (Id.) Since being an adult, he has always maintained U.S. bank accounts, U.S. credit

cards, leased or owned a residence in the U.S., and paid U.S. taxes. (Id.)

        Following his owning and managing a successful printing business, Mr. Ballantine began

to engage in non-profit missions work. (Id., at 3.) This work led him to visit the Dominican

Republic. (Id.) When in the DR, Mr. Ballantine noted the potential the mountainous interior of the

DC would have for luxury housing. (Id.) He settled on a particular mountain and, with his wife

Lisa Ballantine, brought property on the mountain to build a project. (Id.) This first project,

referred to by the Claimants in the Arbitration as Phase 1, was successful built and mostly over a

short few years. (Id.) In addition to the houses and amenities, Michael Ballantine built a restaurant

in the project.

        Michael Ballantine was an active investor, meaning that he was managing the construction,

engineering, marketing, sales, and other responsibilities of the business. (Id., at 4.) This required

Mr. Ballantine to be in the DR often to ensure the success of the investment. (Id.)

        Given the success of his project and his desire to protect his investment, Michael Ballantine

took Dominican citizenship. (Id., at 5.) In addition to taking citizenship to ensure that he would be

able to pass on his property more easily to his children, Mr. Ballantine also hoped that taking

Dominican citizenship would help lessen the discrimination he received from both the government
                                                 11
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 14 of 45




officials in the DR and the people. (Id.) Regularly called a “gringo,” Mr. Ballantine wanted to

show the potential purchasers that he was serious about the investment. (Id.)

       His success, however, created issues for him and the project. (Id., at 6.) Seeing his

development, Dominicans began to attempt to replicate the project. (Id.) Domestic investors began

to purchase land and construct housing projects in the mountains. (Id.) As Mr. Ballantine would

later discover, many of these Dominican investors were building entire projects without even

obtaining a permit. (Id.) Others had permits for projects that had significant slopes, or were in

protected national parks. (Id.) In short, the DR either granted permits for similar properties or

allowed those properties to be built without a permit. (See Claimants’ Reply, at pages 172-174. 3)

Several of these comparator properties were owned by politically connected Dominicans.

(Affidavit of Michael Ballantine, at 6.) The project that immediately connected to the Ballantines’

project was owned by Juan Jose Dominguez, who had built housing on similar terrain and in a

national park. (See Claimants’ Reply, at pages 172-174.) Dominguez is the brother of Leonel

Fernandez’ first wife, and Fernandez was the President of the Dominican Republic from 1996-

2000, and then again from 2004-2012, during which the Ballantines sought permission to expand

JDD. (Affidavit of Michael Ballantine, at 6.) Dominguez was the de facto spokesman and

representative of Fernandez in Jarabacoa during all twelve years of his presidency. (See Claimants’

Reply, at para. 152.) Dominguez was also the son of Piedad Quezada Dominguez, who was the

mayor of Jarabacoa from 2010-2016, again while the Ballantines were seeking permission to

expand. (See id.) Another project, Rancho Guaraguao, was owned by Miguel Jimenez Soto, a

major general of the Dominican armed forces and a then ambassador of the DR. (See Claimants’




3
 Claimant’s Reply Memorial is annexed to the Declaration of Edward Baldwin (“Baldwin Decl.”)
as Exhibit I.
                                                12
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 15 of 45




Reply, at para. 164.) Soto had built an entire large project that was visible from a major road,

without a permit, in a national park. (Id.)

       Unlike the Dominican landowners that had built projects on significant slopes, built

projects without permits, and had been allowed to build and sell these houses with impunity, the

Ballantines were denied a permit to construct their phase 2 project on land they had purchased.

(Affidavit of Michael Ballantine, at 7.) Michael Ballantine was threatened with arrest, they were

harassed and taunted for being American. (Id.)

       In 2010, when the situation began to become more difficult, Michael Ballantine took

Dominican citizenship. (Id., at 8.) He also began to spend additional time in the DR trying to

advance the project. (Id.) In 2011, the DR denied his permit to build his Phase 2 project. (Id.) He

was told that he could not develop the land that he and Lisa Ballantine had purchased because a

portion of the land contained slopes in excess of 60% (grade of approximately 31 degrees). (Id.)

Mr. Ballantine sought reconsideration of this decision, given that all around him Dominican

landowners were building on properties with more significant slopes. (Id.) After three denials, the

DR came up with another purported basis of denial – i.e., that his property had been made into a

national park. (Id.)

       Again, Mr. Ballantine later found that Dominican landowners had been able to build in the

same national park and other similar national parks with the same level of slopes. (Id., at 9.) Mr.

Ballantine spent months trying to cause the DR to issue the permit. (Id.) They continuously refused,

all the while allowing Dominican landowners to continue to build their unpermitted projects or

projects with slopes in excess of 60%. (Id.)

       Through all these times, despite having to spend increased time in the DR, Michael

Ballantine continued to maintain residences in the U.S. (Id., at 9.) He continued to live in the U.S.



                                                 13
           Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 16 of 45




as well as in the DR. By 2011, all of Mr. Ballantines’ children lived in the U.S. where he would

routinely see them. (Id.) He had a U.S. gym membership, U.S. bank accounts, exclusively U.S.

credit cards. (Id.) His family, his friends, his connections, and his life was in the U.S. (Id.) To the

extent he had property or bank accounts in the DR, it was connected to the investment. (Id.)

           Like Lisa Ballantine, Michael Ballantine sold his house and has not lived in the DR since

2015. (Id., at 11.) He has had to continue to visit the DR to caretake his investment and deal with

legal issues but has not resided there. (Id.) He has also taken steps to renounce his Dominican

nationality. (Id.)

           The facts related to Michael Ballantine’s strong connections to the U.S. can be found in his

three witness statements.

           C.     Lisa Ballantine And Michael Ballantine Bring A Claim Under CAFTA-DR

           After facing intense discrimination, and having their investment expropriated without

compensation, the Ballantines brought an action pursuant to CAFTA-DR. The Tribunal consisted

of three arbitrators. The first arbitrator, Marney Cheek, was appointed by Lisa Ballantine and

Michael Ballantine. Ms. Cheek is a partner at Covington & Burling in Washington, DC where she

co-chairs the international arbitration practice group. 4 Ms. Cheek was previously an Associate

General Counsel at the Office of the U.S. Trade Representative. (Id.). The Respondent appointed

Raúl Vinuesa, who is Chair Professor of International Law and Human Rights, and Director of

Post-Graduate Studies in International Relations at the Faculty of Law of the University of Buenos

Aires. 5




4
 Covington & Burling, Bio, https://www.cov.com/en/professionals/c/marney-cheek.
5
  Geneva Center for International Dispute Settlement, Bio, http://www.cids.ch/mids/the-
program/the-faculty/497-ra%C3%BAl-emilio-vinuesa.


                                                   14
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 17 of 45




        The presiding arbitrator of the proceeding was Ricardo Ramirez Hernandez. Mr. Ramirez

was a judge on the appellate court at the World Trade Organization. 6 Since that time, Mr.

Ramirez’s term was not renewed on the WTO court, reportedly at the insistence of the United

States. (Id.)

        On September 3, 2019, the Tribunal issued its decision. (Baldwin Decl., at ¶ 3.) The

decision was issued in Washington, DC. (Id.) Arbitrators Ramirez and Vinuesa issued the Majority

Opinion, finding that the dispute was not arbitrable because of an alleged lack of jurisdiction. (Id. 7)

The other arbitrator, Ms. Cheek, wrote a dissent, 8 stating that the Majority should had jurisdiction

over the case and should have heard the case on the merits. Importantly, the Award notes that the

Ballantines “presented a bona fide claim.” (Majority Award, at ¶ 635.) Thus, this was not a case

where a frivolous case was not heard because of some jurisdictional defect.

        The Ballantines filed the Notice of Arbitration on September 11, 2014. 9 As discussed

below, the Majority did not reach a decision until September 2019, almost 5 years later. Some of

that delay was caused by the Ballantines seeking to resolve the dispute and receive the permit to

which they were entitled, but the proceeding was long and involved many issues, only a small

portion of which had to do with jurisdiction.




6
  See Reuters UK, “WTO being ‘asphyxiated’, outgoing judge says, in veiled rebuke to U.S.,”
available at https://uk.reuters.com/article/uk-usa-trade-wto/wto-being-asphyxiated-outgoing-
judge-says-in-veiled-rebuke-to-u-s-idUKKCN1IT21G.
7
  Majority Award is attached to the Baldwin Declaration as Exhibit A.
8
  Ms. Cheek’s dissenting opinion (the “Dissent”) is attached to the Baldwin Declaration as Exhibit
B. Prof. Vinuesa also filed a dissenting opinion specific to costs (attached to the Baldwin
Declaration as Exhibit C), which is not directly the subject of this motion to vacate.
9
  Majority Award p. viii.
                                                  15
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 18 of 45




                                           ARGUMENT

                 I.   THIS COURT HAS JURISDICTION AND VENUE IS PROPER

         This Court has subject matter jurisdiction pursuant to the Foreign Sovereign Immunities

Act (“FSIA”). Under the FSIA, “district courts should have original jurisdiction without regard to

amount in controversy of any nonjury civil action against a foreign state . . . as to any claim for

relief in personam with respect to which the foreign state is not entitled to immunity.” 28 U.S.C.

1330(a). The Dominican Republic is not entitled to immunity from Petitioners’ claims for two

reasons. First, in general, by signing the United Nations Convention on the Recognition and

Enforcement of Foreign Arbitral Awards (“New York Convention”), 10 the Dominican Republic

contemplated enforcement in other signatory states, including the U.S., and thus waived any claims

for immunity stemming from foreign arbitral awards. See 28 U.S.C. 1605(a)(1); Creighton Limited

v. Gov’t of the State of Qatar, 181 F.3d 118, 123 (D.D.C. 1999). Second, in this specific case, by

agreeing to hold the underlying arbitration in Washington, D.C., 11 the Dominican Republic waived

any such claim. See 28 U.S.C. 1605(a)(6); Ipitrade Int’l, S.A. v. Federal Republic of Nigeria, 465

F.Supp. 824, 826 (D.D.C. 1978) (holding “an agreement to arbitrate or to submit to the laws of

another country constitutes an implicit waiver.”).

         Defendant is subject to personal jurisdiction in this Court pursuant to 28 U.S.C. § 1330(b)

because service will be made under 28 U.S.C. § 1608(a). 28 U.S.C. § 1330(b) (“Personal

jurisdiction over a foreign state shall exist . . . where service has been made under section 1608 of

this title.”).




10
     The New York Convention is codified in 9 U.S.C. §§ 201-208.
11
     See Procedural Order No. 1, Baldwin Decl. Ex. F, ¶2.
                                                 16
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 19 of 45




          The annexed Petition to Vacate is brought pursuant to the Federal Arbitration Act (“FAA”),

which provides that “the United States court in and for the district wherein the award was made

may make an order vacating the award upon the application of any party to the arbitration.” 9

U.S.C. §10(a). Foreign arbitral awards can be vacated under the FAA pursuant to the New York

Convention. 9 U.S.C. § 208 (“Chapter 1 [including 9 U.S.C. § 10] applies to actions and

proceedings brought under this chapter [i.e., foreign arbitral awards] . . . .”). 12 Furthermore, a

“motion to confirm, vacate, or modify an arbitration award” under the FAA may also be brought

“in any district proper under the general venue statute.” Cortez Byrd Chips, Inc. v. Bill Harbert

Constr. Co., 529 U.S. 193, 195 (2000).

          Venue is proper here because the referenced arbitration had Washington, D.C. as its seat, 13

meaning that the award was made in D.C., see 9 U.S.C. §10(a), and pursuant to 28 U.S.C. §

1391(f), which provides that all civil actions can be brought “in the United States District Court

for the District of Columbia if the action is brought against a foreign state or political subdivision

thereof.” 28 U.S.C. § 1391(f)(4).

          Thus, this Court has jurisdiction over this Petition to Vacate, is the proper venue for this

action, and has the power to Vacate the award under the FAA and New York Convention.

                    II.     THE MAJORITY AWARD SHOULD BE VACATED

          This Court should vacate the Majority’s award for several reasons. Under 9 U.S. Code §

10, incorporating the vacatur bases of the New York Convention, this Court may vacate an

arbitration award where, inter alia, “the arbitrators exceeded their powers, or so imperfectly

executed them that a mutual, final, and definite award upon the subject matter submitted was not




12
     Both the United States and the Dominican Republic are signatories to the New York Convention.
13
     Majority Award ¶14.
                                                  17
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 20 of 45




made,” or “there was evident partiality . . . in the arbitrators, or either of them.” In addition to these

statutory grounds, this Court may also vacate “arbitration awards . . . if they are in manifest

disregard of the law.” Kurke v. Oscar Gruss & Son, Inc., 454 F.3d 350 (D.C. Cir. 2006).

        This Court should vacate an arbitral award when “the arbitrators exceeded their powers, or

so imperfectly executed them that a mutual, final, and definite award upon the subject matter

submitted was not made.” 9 U.S.C. §10(4). U.S. Courts, including this Court, have vacated

numerous arbitration awards pursuant to this statute. See Chem-Met Co. v. Metaland Int’l, Inc.,

CIV.A. 96-02548(TAF), 1998 WL 35272368, at *4 (D.D.C. 1998) (holding arbitrator exceeded

authority); PMA Capital Ins. Co. v. Platinum Underwriters Bermuda, Ltd., 659 F. Supp. 2d 631,

638-39 (E.D. Pa. 2009), aff’d by 400 Fed. Appx. 654 (3d Cir. 2010) (arbitrators exceeded authority

by eliminating contractual provision in order to award unentitled damages); Long Island R. Co. v.

Long Island R.R. Police Benevolent Ass’n, 131 Lab. Cas. P 11449 (S.D.N.Y. 1995) (arbitrator

exceeded authority by fashioning a remedy that was inconsistent with the submitted issues.).

        “Although courts play a limited role in reviewing arbitral awards, [this Court’s] duty

remains an important one.” Aspic Eng. & Constr. Co. v. ECC Centon Constructors LLC, 913 F.3d

1162, 1169 (9th Cir. 2019). Courts have vacated the decisions of arbitrators when they are

completely irrational or yield a result inconsistent with the contract or issues that were submitted.

See, e.g., id. at 1169 (vacating award because it was “irrational” and conflict with certain

contractual provisions); Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1112, n.20 (11th Cir.

2004). Arbitrators can exceed their authority if their threshold decision to arbitrate or not to

arbitrate a claim is incorrect. See Klay v. United Healthgroup, Inc. (376 F.3d 1092, 1112 n.20 (11th

Cir. 2004) (“If a dispute is nonarbitrable, then an arbitrator necessarily exceeds his powers in

adjudicating it.”).



                                                   18
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 21 of 45




        This Court may also vacate the Majority’s Award due to manifest disregard of law. To

vacate an arbitration award due to the arbitrators’ manifest disregard of law, court must find that

(1) the Tribunal knew the governing legal principle yet refused to apply it or ignored it altogether,

and (2) law ignored by the tribunals was well defined, explicit, and clearly applicable to case.

LaPrade v. Kidder, Peabody & Co., Inc., 246 F.3d 702, 706 (D.C. Cir. 2001); see also Comedy

Club, Inc. v. Improv West Associates, 553 F.3d 1277 (9th Cir. 2009) (partially vacating an award

where the tribunal acknowledged and ultimately disregarded California law).

        Here, there are 8 separate and independent reasons why the Majority exceeded their

authority, manifestly disregarded the law, or acted with evident partiality in ruling that lifelong

U.S. citizen Lisa Ballantine had become dominantly and effectively Dominican after becoming a

dual national of both the Dominican Republic (as well as her original American citizenship) for

only a few years, thus refusing to arbitrate her claim under CAFTA-DR against the Dominican

Republic. The same is true with Michael Ballantine’s claim against the Dominican Republic.

        Eight separate bases may seem like a lot. But, here, we have a situation where two

arbitrators determined that an investor who invested in the DR while being a solely U.S. national,

took Dominican citizenship for four short years in order to make sure she could pass on her

property in the DR to her children, and lived outside of the DR more than inside of the DR during

those four years, somehow became a dominant and effective Dominican. Such a conclusion is so

flawed that the vices required to reach such an absurdity are manifest and legion. Each one of these

vices is by itself a basis to vacate.




                                                 19
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 22 of 45




       A.      The Majority Exceeded Their Powers By Failing to Make Separate Factual
               Findings For Lisa Ballantine And Michael Ballantine

       The Majority exceeded their powers by failing to analyze Lisa Ballantine’s claims. Instead,

they often made factual findings related to Michael Ballantine and then attributed those facts to

Lisa Ballantine.

       Take one critical example. The Majority relied heavily on the assertion that “the

Ballantines” took Dominican citizenship to promote and “bolster” their investment. Paragraph 584

of the Majority Award states in full as follows:

               Whilst the Claimants have mentioned that discriminatory treatment was one
               of the reasons for becoming Dominican, the Claimants have expressed that
               their motives were for protection of the investment, as a business decision
               for commercial aspects, an economic decision. The sole reason for
               becoming Dominican and domestic investors was the investment. The
               Tribunal finds trouble reconciling the fact that the Claimants’ desire was to
               be viewed as Dominicans for purposes of bolstering their investment and
               yet, regarding the application of the protections designed for foreign
               investors, they contend such nationality is not as important.

       The Majority asserts that the “Claimants,” meant to refer to Lisa Ballantine and Michael

Ballantine, have “mentioned” that “discriminatory treatment” was one of the reasons for taking

Dominican nationality. Michael Ballantine stated that this was one of the reasons he took

Dominican nationality. To the contrary, Lisa Ballantine testified (and this was not contradicted or

called into question) that she took Dominican nationality for testate reasons, so that she would be

able to pass along her property in the DR to her heirs. 14 But the Majority goes further, finding that

the Majority could not “reconcil[e] the fact” that both of the “Claimants’ desire was to be viewed

as Dominicans for purposes of bolstering their investment.” 15 Again, this was one of the reasons



14
   Lisa Ballantine Reply Witness Statement, at para. 15 (“I became a citizen of the DR to protect
our investment in case of our demise. I was concerned that our children could lose the entire
investment if were we to die.”)
15
   Majority Award ¶584.
                                                   20
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 23 of 45




that Michael Ballantine took citizenship, not Lisa Ballantine. She was not doing so to be viewed

as a Dominican.

       Despite the fact that no evidence was presented that Lisa Ballantine took Dominican

nationality to “bolster” her investment, that did not stop the Majority from directly imputing

actions of Mr. Ballantine to Lisa Ballantine. In paragraph 591 of the Majority Award, the Majority

actually notes that Lisa Ballantine did not sign any of the contracts that the Majority asserts show

some connection to the DR. Yet, the Majority still asserts that Michael Ballantine signing these

contracts relating to the management of the investment creates some intent of Lisa Ballantine with

respect to Dominican nationality.

       Such attribution is made throughout the Majority Award as the Majority appears to have

found this highly important to its “analysis.” In fact, it was this false finding with respect to Lisa

Ballantine that the Majority directly included in the short conclusion as to why the Ballantines

were dominantly Dominican. In paragraphs 599 and 600 of the Majority Award, where the

Majority’s conclusion is rendered, the Majority begins by stating “In Sum, the Claimants’

motivation for taking on the Dominican nationality was said to be economic and commercial in

nature . . . .” And the Majority continues to state that this is why the Ballantines are dominantly

Dominican. Yet, as discussed, it was not contested that Lisa Ballantine took Dominican nationality

to protect her family so that she would be able to pass on any property located in the DR, which

has nothing to do with wanting to appear Dominican or bolstering her investment. Her sole desire

was to protect her children, not because she had some desire to appear Dominican to people.

       Thus, this was no “harmless error”; the evidence above regarding the intent to take

citizenship was crucial to the Majority’s decision, as the Majority Award admits.




                                                 21
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 24 of 45




       There are many other examples of the Majority simply erasing facts relevant to Lisa

Ballantine and just treating her as if the acts of her husband are attributable to her by fiat, some of

which include:

           •     The Majority stated that “the majority of her [Lisa Ballantine’s] days between
                 2010 to 2014 were spent in the Dominican Republic.” (Majority Award, at ¶ 565
                 (emphasis added).) This must have been imputed to Lisa Ballantine because the
                 Respondent themselves submitted a chart showing that Ms. Ballantine spent a
                 majority of her time between 2010 to 2014 outside of the DR, not in it.
                 (Respondent’s Statement of Defense, Baldwin Decl. Ex. H, at ¶ 44.) 16

           •     The Majority found that (without any citation or evidence) that “most of their time”
                 between 2008 and 2014 was spent in the DR. (Majority Award, at ¶ 566.) As
                 discussed above, 17 most of Ms. Ballantines’ time from 2010 to 2014 was spent
                 outside of the DR. No evidence is cited by the Majority with respect to Ms.
                 Ballantine that adding in the years 2008 and 2009 changed this.

           •     The Majority states that “they conducted” a business in the DR, meaning the
                 managing of the investment. (Majority Award, at ¶ 569.) The “they” here is
                 designed by the Majority to include Lisa Ballantine, who was not managing the
                 investment. Thus, the Majority attributed acts of Mr. Ballantine to Ms. Ballantine.

           •     The Majority stated that “the Claimants seem to have been more connected to the
                 Dominican Republic by virtue of their investment.” (Majority Award, at 598.) Yet,
                 as described elsewhere, Michael Ballantine was managing the investment, not Lisa
                 Ballantine. She had no active role in the management of the investment. So to the
                 extent that such connectivity existed with respect to the investment, it was imputed
                 to Lisa Ballantine.

           •     The Majority stated that “the Claimants established what appeared to be their
                 ‘main’ business in the Dominican Republic . . . .” (Majority Award, at 576.) As the
                 Majority was aware, Lisa’s non-profit was a U.S. entity with operations in several
                 countries. Lisa Ballantine’s main business, so to speak, was her organization
                 providing the water filters. (Affidavit of Lisa Ballantine, ¶¶5-6)

           •     The Majority stated that “their investment kept them economically centered in the
                 Dominican Republic.” (Majority Award, at 598.)



16
   Ms. Ballantine, separate from Mr. Ballantine, spent 904 days in the DR from 2010 to 2014,
which means that she spent 922 days (a majority) outside of the DR. The Majority must have been
imputing time from Mr. Ballantine in the DR to Ms. Ballantine.
17
   See supra.
                                                  22
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 25 of 45




       Even if there could be said to be an award with respect to Michael Ballantine, there is no

such award with respect to Lisa Ballantine. And she is entitled to have one.

       We note that this failure is not only an excess of powers, as a tribunal has to actually review

the evidence with respect to all parties, not just one of the claimants. But this is also what makes

the Majority Award so imperfect that it cannot be said to be valid.

       In addition, this is also a manifest disregard of law. The Majority noted that it was “called

upon to examine the nationality of each Claimant, Mr. and Ms. Ballantine. (Majority Award, at ¶

559.) The Majority then decided to make findings regarding Michael Ballantine and impute them

(without explanation or justification) to Lisa Ballantine.

       B.      The Majority Exceeded Their Powers And Manifestly Disregarded The Law
               By Failing To Consider The Entire Lives Of Each Of The Ballantines, As
               They Themselves Acknowledged They Must Do

       In order to bring a claim under CAFTA-DR, a claimant must be an investor of a party other

than the respondent foreign state. If the claimant is a dual national, which both Lisa Ballantine and

Michael Ballantine were here, the claimant’s “dominant and effective nationality” must be a

different nationality than the respondent foreign state. 18 The entire purpose of the dominant and

effective nationality test under CAFTA-DR is to prevent foreign investors from manipulating their

nationality for the purpose of acquiring treaty protection against their home state (i.e., “treaty

shopping”). 19 Specifically, the dominant and effective nationality test encompasses the



18
   CAFTA-DR, Art. 10.28.
19
   See, e.g., Matthew Skinner, Cameron A. Miles, and Sam Luttrell, "Access and advantage in
investor-state arbitration: The law and practice of treaty shopping" (2010) 3(3) Journal of World
Energy Law & Business 260, 260; see also Procedural Order No. 2 at ¶22 (acknowledging most
jurisdictional challenges concern “claimants [who] have adopted nationality to gain access to
treaty protections”); Majority Award ¶ 534 (“Usually, when dealing with nationality issues,
investment tribunals are confronted with the question of whether an investor acquired nationality
in order to gain access and protection through a treaty.”).


                                                 23
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 26 of 45




requirement that the claimant have a “genuine link” with a country, which should overcome the

problem of “treaty shopping.” 20

       Here, the Majority exceeded their powers by failing to take into account the entire life of

Lisa Ballantine and, separately, Michael Ballantine, instead focusing on a small sliver of their lives

(albeit lumped together).

       The Majority made clear in the Majority Award that it deliberately ignored the entire lives

of the Ballantines and instead focused on a short time period. In the conclusion section of its

finding regarding dominant and effective nationality, paragraphs 598 and 599, the Majority found

the following to be the primary reason that the Ballantines were dominantly Dominican:

                “During that relevant period of time, they lived, ran a business and
               accepted to be viewed as Dominicans.”

Let’s break this crucial sentence down:

           •   “During that relevant period of time . . . .” First, the Majority makes clear that they
               are only examining a minute point in time, and completely disregarding the entire
               life of the Ballantines. According to this flawed analysis, a person could almost
               immediately become a dominant national of another country since all other data is
               thrown out. As discussed below, such a flawed analysis could lead to Americans
               moving out of the country for a few years and then suing the U.S. for investment
               claims as a dominant citizen of another country.

           •   “. . . they lived . . .” Here, this cannot be denied. The Ballantines lived during this
               period of time. As stated elsewhere, however, even during this relevant time, Lisa
               Ballantine spent more time outside of the DR than in the DR. So Lisa Ballantine
               was in fact living but mostly outside of the DR.

           •   “. . . ran a business . . .” As discussed above, this is another example of the Majority
               ignoring facts relating to Lisa as she was not involved in running the business. Lisa
               was involved in running her non-profit, which was based in the U.S. So Lisa was
               running a U.S. non-profit while Michael Ballantine was managing the investment.


20
  See Lee M Caplan and Jeremy K Sharpe, United States. in Chester Brown (ed), Commentaries
on Selected Model Investment Treaties (Oxford Univ. Press 2013) at 769; see also Mergé, Italian-
United States Conciliation Commission, Decision No. 55 (June 10, 1955) at 247 (stating “the
closer and more effective bond with one of the two States must [] be considered”).
                                                 24
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 27 of 45




            •   “. . . and accepted [sic] to be viewed as Dominicans.” It is difficult to know what
                the Majority meant by “accepted” here. But this appears to be related to Michael
                Ballantine’s statement that he took Dominican nationality in part to lessen the
                discrimination he suffered for being American.

All of these constituent parts of the sentence relate to this small sliver of time, a small portion of

the Ballantines’ lives to that point. An entire history of country allegiance and connection, an

allegiance and connection that remained and still remains, erased and disregarded.

        This is not a simple error. It is not even simply a gross error. It is a deliberate act that

requires vacatur because the Majority deliberately ignored the law that they themselves admitted

applied, as explained below. A tribunal both exceeds its powers and manifestly disregards the law

when it knows that a law should apply and instead issues its own brand of industrial justice – or

injustice in this case.

        Here, the Majority admitted that customary international law governed the dispute. 21 Yet

the Majority failed to apply the law they knew to govern, a law that requires that the entire life of

the investors be examined. Both parties cited the customary international law rules that govern this

dispute. 22 This law is primarily reflected in the various cases determined by the Iran-US Claims

Tribunal, which decisions acknowledge the law that the entire life of the person has to be taken

into consideration. 23

        By failing to account for the whole life of Lisa Ballantine and, separately, Michael

Ballantine, this became the vice by which the Majority could reach the absurd decision that Lisa

Ballantine, who was a lifelong resident of the U.S. and even after naturalizing into the DR, spend



21
   Majority Award ¶¶ 529-531.
22
   See, e.g., Respondent’s Rejoinder Mem., Baldwin Decl. Ex. L, ¶¶47-49; Claimant’s Rejoinder
Mem., Baldwin Decl. Ex. J, ¶¶ 28-33.
23
   Claimant’s Rejoinder Mem., ¶¶10, 32 (citing and discussing Malek v. Islamic Republic of Iran,
19 Iran-US Cl. Trib. Rep. 48, 49-50 (1988)); Respondent’s Rejoinder Mem., ¶47 (citing Iran-US
Claims Tribunal); see also Closing Statements Tr., Baldwin Decl. Ex. K, at pp. 1264-65.
                                                 25
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 28 of 45




more time in the U.S. than DR, was dominantly Dominican. The law is clear that the entire life of

each claimant must be examined when making this determination.

       This Court need not conduct an analysis of the entire life of Lisa Ballantine and, separately,

Michael Ballantine, to vacate the award. It is enough to find that the Majority simply failed to

follow its own law to conduct this analysis. Yet, if the Court does look at the facts, it becomes

clear that Lisa Ballantine’s and Michael Ballantine’s lifetime attachments are to the U.S. Michael

Ballantine lived in the U.S. exclusively from 1963 to 2006 and didn’t become a dual national until

2010. And the Majority determined that in four short years that Michael Ballantine had abandoned

his 43 years of attachments to the U.S. and somehow become Dominican. The idea is absurd,

which is why the entire life is required to be examined.

       This point is not a minor one. If other tribunals adopt this absurd analysis, the U.S. could

find itself with its own nationals suing it with some frequency. Lifelong U.S. citizens, with no

connections to any foreign country, and who have large investments in the U.S., could simply

spend a few years in a tropical paradise and then claim to be Dominican. (They could even stay in

the luxury housing that Michael Ballantine built.) Such investors could cite to the Majority’s

decision, and state that the only relevant period was during a small window, allowing the Tribunal

to ignore the years of attachment and connection that the investors have with the U.S. This decision

could open up the floodgates to such claims because of the Majority’s deliberate decision to fail

to apply the law they knew to govern.

       As explained in detail by the dissenting opinion, the Majority explicitly recognized in its

decision that the case must be decided under customary international law, but then departs from

such law while applying the facts to the law. Specifically, the Majority improperly considered

nationality contacts regarding the investment as proof of nationality and then gave no weight to



                                                26
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 29 of 45




the rest of the Ballantines’ lives, including the over forty years both spent living as solely U.S.

citizens. It cannot (and should not) be the case that an investor should be penalized for simply

taking required steps to protect his or her investment, such as the simple act of opening a bank

account. Indeed, as the Dissent noted, “dominant and effective nationality is a distinct legal test

separate and apart from the making of, maintenance of, or injury to a claimant’s investment.” 24

       Second, the Court also stated that it would follow customary international law in

interpreting the definition of “investor of a Party,” which includes the dominant and effective

test. 25 As explained in very painstaking detail by the Dissent, there is a “well-established

customary international law standard” that should have been – and wasn’t – followed by the

Majority in determining dominant and effective nationality. 26 Decisions from the International

Court of Justice, Italian-US Conciliation Commission, and Iran-US Claims Tribunal, among

others, have ruled that the entire lifetime of a dual national is important in the analysis. 27 The

Dissent made very clear that this line of cases has led to the test that was articulated in Malek:

“[T]o establish what is the dominant and effective nationality at the date the claim arose, it is

necessary to scrutinize the events in the Claimant’s life preceding this date. Indeed, the entire

life of the Claimant, from birth, and all the factors which during this span of time, evidence the



24
   Dissent ¶3
25
   Procedural Order No. 2, ¶¶24-25; Majority Award ¶531 (“[T]he Tribunal has no doubt that the
expression “dominant and effective” is rooted on [sic] customary international law.”).
26
   Dissent ¶12.
27 See, e.g., Mergé Case (U.S. v. Italy), 14 R.I.A.A. 236, 247 (Italian-U.S. Conciliation Comm’n
June 10, 1955) (“[H]abitual residence can be one of the criteria of evaluation [to determine
dominant and effective nationality], but not the only one. The conduct of the individual in his
economic, social, political, civic and family life, as well as the closer and more effective bond with
one of the two [nation-states] must also be considered.”); Nottebohm Case (Liechtenstein v.
Guatemala), 1955 I.C.J. 4, 22-23 (Apr. 6, 1955) (stating “real and effective nationality” should be
“based on stronger factual ties between the person concerns and one of the States whose nationality
is involved).


                                                 27
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 30 of 45




reality and the sincerity of the choice of national allegiance he claims to have made, are

relevant.” 28 Thus, by not considering the relevant time period to be the entire lifetime of Lisa

Ballantine and separately Michael Ballantine, the Tribunal departed from crystalized customary

international law. 29

         By deciding that the dominant and effective nationalities of Lisa and Michael Ballantine

were the Dominican Republic, the arbitrators “effectively dispense[d their] own brand of industrial

justice.” Stolt-Nielsen S.A. v. AnimalsFeeds Int’l Corp., 559 U.S. 662, 671 (2010). There is simply

no plausible explanation for how two Americans who grew up in Chicago, lived (and continue to

live) in the United States for over 50+ years, and moved to a different country for only a few years

cannot be considered U.S. citizens for purposes of initiating an arbitration against the Dominican

Republic. The decision just doesn’t misapply the law; the Majority blatantly ignores its own

guidance and comes to an incomprehensible decision.

         C.      The Majority Exceeded Their Powers By Relying On Factors Relating To
                 The Naturalization Of Lisa Ballantine And Michael Ballantine Themselves

         The Majority exceeded their powers by relying on factors relating to the naturalization of

Lisa Ballantine and Michael Ballantine themselves to find them to be dominantly Dominican. The

dominant and effective test in CAFTA-DR is only invoked when an investor has at least two

nationalities. Thus, the fact that a person naturalizes and the requirements for such a naturalization

should not be a part of the test as it is a prerequisite for the test to be done.

         The absurdity of including issues relating to the naturalization itself becomes apparent

when considering the U.S. The U.S. requires that naturalized citizens swear under oath to




28
     Dissent ¶11 (quoting Reza Said Malek v. Iran, IUSCT, Interlocutory Award (June 23, 1988).
29
     Id.


                                                   28
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 31 of 45




“absolutely and entirely renounce and abjure all allegiance and fidelity to any . . . state . . . .” 30

This sworn oath demands that the speaker have no allegiance or fidelity to any other state. Yet the

U.S. allows persons to maintain their other nationality when naturalizing. Such a requirement does

not make the speakers dominant Americans simply for swearing to this.

       Yet, the Majority here found highly relevant and probative requirements of the DR for

naturalization:

       •   The Ballantines “had to submit several documents, such as a sworn statement that their
           domicile was in the city of Jarabacoa and a declaration from their attorney stating that
           the Claimants ‘identify closely with Dominican sentiment and customs given their long
           standing respect for, and period living in, our country, for which reason they would be
           happy to confirm, legally, their Dominican sentiment.’” Majority Award ¶181.

       •   The Ballantines “had to pass an assessment on their written and oral proficiency in
           Spanish, on their knowledge of Dominican history and culture.” Id.

       •   A “standard naturalization interview” was required. Id.

       •   Noting the “set of rights and obligations” that naturalization bestows on an individual.
           Id. ¶583.

       •   Making an important point that naturalization was “requested” by the Ballantines. Id.
           ¶599.

       This is not a simple error. This is failing to provide a test to a party that the party can meet,

as such factors are always present in naturalizations. A party has a right to an actual hearing of

probative evidence. This did not happen in this case because improper factors formed the basis for

the Majority’s findings.




30
    USCIS Website, Naturalization Oath of Allegiance to the United States of America,
https://www.uscis.gov/us-citizenship/naturalization-test/naturalization-oath-allegiance-united-
states-america.
                                                  29
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 32 of 45




       D.      The Majority Exceeded Their Powers By Relying On Factors Relating To
               The Investment To Determine Dominant and Effective Nationality

       The Majority exceeded their powers by relying on factors relating to the investment itself

in making its determination. One must have an investment in order to seek relief under CAFTA-

DR for mistreatment of the investment. This is, of course, obvious. And, unless the investor is

entirely passive – e.g., a passive shareholder – such an investment will involve economic

connections to the host state where the investment is made. Again, this is obvious. So any active

investor will have significant economic connections to the host state.

       Here, the Majority relied heavily on the fact that Michael Ballantine had economic

connections to the DR. 31 Surprisingly, the Majority even admitted that it relied in its determination

(apparently in large part) on the economic connections related directly to the investment. In

paragraph 598 of the Majority Award, the Majority first admits that the Ballantines personal and

professional relations to the DR was limited, it then takes great note that “during that period of

time their investment kept them economically centered in the Dominican Republic.” In other

words, the Majority knew that the Ballantines’ personal and professional attachments were not in

the DR, but decided they were dominantly Dominican because of the economic connections related

to the investment – connections mostly of Michael Ballantine that they attributed to Lisa

Ballantine.

       But the Majority goes even farther. The Majority makes it known that these economic

connections (mostly from Michael Ballantine) related to the investment are in large part the basis

of the decision that the Ballantines were dominantly Dominican. In the conclusion of the decision,

where the Majority is declaring that the Ballantines are not investors, the Majority states as follows:



31
   This was one of the many occasions where the Majority imputed actions of Michael Ballantine
to Lisa Ballantine without justification. See supra Section II.A.
                                                  30
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 33 of 45




               “In sum, the Claimants’ motivation for taking on the Dominican
               nationality was said to be economic and commercial in nature, for
               their business and the substantial investment they had made.”
               (Majority Award ¶ 599.)

This leads the Majority directly to its flawed conclusion. The Majority focused on the economic

connections related to the investment that the Majority asserted made the Ballantines Dominican.

       The Majority really gave up the game when it admitted in one section that the connections

that Michael Ballantine had to the DR were because of the investment. The Majority wrote that

“the Claimants seem to have been more connected to the Dominican Republic by virtue of their

investment . . . .” (Majority Award, at ¶ 573.) Of course, as stated above, 32 this relates to Michael

Ballantine as Lisa Ballantine was not managing the investment. More pressingly, however, this

shows that the Majority knew that these investment connections were its proof of dominant

Dominican nationality. Thus, the Majority not only considered facts relevant to Michael

Ballantine’s active investment, it heavily relied on these factors in determining (absurdly) that he

was dominantly Dominican. The failure to apply customary international law to this case (or to

any investor-state arbitration case) is especially problematic. Much of the Ballantines’ supposed

connections with the Dominican Republic that were cited by the Majority were done in order to

establish economic connections to the Dominican Republic. For example, it was necessary for the

Ballantines to be in the country, 33 set up bank accounts, 34 rent and/or buy property, and pay taxes.

These are exact types of activities that any standard investor would have undertaken in connection

with an investment in a foreign country. The Majority even notes that these accounts were related

to “Jamaca de Dios” – i.e., the investment. (See Majority Award, at ¶ 575.) In short, the Majority




32
   See, e.g., supra Section II.A.
33
   Majority Award ¶ 577.
34
   Majority Award ¶ 575.
                                                 31
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 34 of 45




decided the Ballantines were citizens of the Dominican Republic because they engaged in activities

that any active investor would have done in the country where his or her investment was located.

This decision is entirely contrary to customary international law – based on the decision, it is

impossible in the eyes of the Majority for any active investor with dual nationality to bring a claim

because this investor would need to take steps to manage his or her investment.

       In order for the dominant and effective test to apply, there has to be an investment in the

host state – here, the DR. Without such an investment, the test is a non-issue. Thus, an investment

is the sine qua non of the entire test. An additional vice of the Majority was to give great weight

to the investment that gave rise to this dispute. This obviously is something that a tribunal cannot

do, as the investment is a prerequisite. Of course, for passive investors, such as a shareholder who

simply buys shares in a company, this is not an issue as such an investor will not likely spend much

time in the host state. For active investors, such as a person who builds a factory in the host state,

such an analysis would prevent them from bringing a claim under the Majority’s flawed analysis.

This is because an investor who builds a factory has to spend substantial amounts of time in the

host state, has to has a residence there, bank accounts, friends, neighbors, and maybe even join a

rotary club.

       In order to manage his physical investment, Michael Ballantine had to lease or buy a

residence, had to have a bank account, had to have neighbors, and had to interact with people. It

would be impossible to be in the DR to manage an investment without having a place to live or a

bank account. Yet the Majority found these factors to be important in its flawed analysis. 35




35
  Majority Award ¶¶ 563, 575 (discussing as part of the Tribunal’s analysis that Mr. Ballantine
had, respectively, a place of residence and accounts related to the investment in the DR).
                                                 32
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 35 of 45




         Such an analysis exceeded the powers of the Majority because it treats active investors

differently from passive investors. By fiat, active investors would be deemed to be dominant

nationals of the country where the investment was located because they would be spending time

there to manage the investment, would have a residence, bank account, etc. This would make

CAFTA-DR’s investment protections meaningless for active investors.

         The Majority relied heavily on such evidence directly related to the investment. As another

example, the Majority relied heavily on the nationality Mr. Ballantine used when he signed the

contracts with the persons purchasing the homes. In paragraphs 589 and 590 of the Majority

Award, the Majority took great note that Mr. Ballantine on several occasions stated in those

contracts directly related to the investment that he was Dominican. Putting aside the absurdity that

this relates to Mr. Ballantine’s attachment to the DR or shows that he is dominantly Dominican (it

doesn’t), acts related to Mr. Ballantines’ investment, such as the fact that he has to sign contracts

with home purchasers, should not be part of an analysis to determine his dominant nationality.

         E.      The Majority Manifestly Disregarded The Law That The Tribunal Itself
                 Said Was Relevant To The Case

         The Majority manifestly disregarded the law that the Tribunal itself said was relevant to

the case. In the decision on bifurcation, issued early on in the case, the Tribunal noted that it was

required to consider “the conduct of the host State [the DR] vis-à-vis the Ballantines . . . .” 36 In

fact, the Tribunal refused to hear the jurisdiction issues separately because it was – according to

itself – required to examine the conduct of the DR against Lisa Ballantine and Michael Ballantine.

Michael and Lisa Ballantine presented substantial evidence to show that the DR treated them as

Americans, not Dominican. Yet the Majority simply refused to do any analysis of the DR’s conduct

towards the Ballantines. As discussed below, the DR treated Michael Ballantine like an American,


36
     Procedural Order No. 2, Baldwin Decl. Ex. G, ¶26.
                                                 33
          Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 36 of 45




discriminating against him in comparison to the Dominicans in neighboring projects. Lisa

Ballantine was likewise treated as an American by the DR. Yet the Majority could not be troubled

to analyze any of this, despite stating expressly that it had to do so.

          In Procedural Order No. 2, 37 the Tribunal stated that in order to determine the dominant

and effective nationality of both Michael and Lisa Ballantine, the Court will consider the conduct

of the Dominican Republic towards the Ballantines. Specifically, the Tribunal stated that it “is of

the view that the facts surrounding the investment made by the Ballantines, as well as the conduct

of the host State vis-à-vis the Ballantines, and vice versa, will need to be examined for purposes

of determining the dominant and effective nationality of the Ballantines.” 38

          In addition, in Procedural Order No. 2, the Tribunal specifically stated that it would

examine the following to determine dominant and effective nationality: the circumstances in

which the second nationality was acquired, the individual’s personal attachment for a particular

country, and the center of the person’s economic, social and family life. The Majority did not

consider all of these issues despite indicating it should do so, which provides yet another basis for

knowing the law but failing to apply it.

          Moreover, the Majority listed off three potential factors to be examined as part of the

analysis, specifically “the conduct of a particular State towards the investor, how the investor

presented himself or herself, or the reason underlying the investor’s decision to apply for

naturalization.”

          First, the Majority blatantly ignored all evidence demonstrating how the citizens and

politicians of the Dominican Republic treated and viewed the Ballantines. The Ballantines never




37
     Id.
38
     Id. ¶26 (emphasis added).
                                                  34
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 37 of 45




thought of themselves of dominantly Dominican, as they weren’t. But what was undeniable is that

the Dominican officials and the Dominican people viewed the Ballantines as wholly American.

As explained in the facts section above, the evidence of discrimination with respect to the

Ballantines’ U.S. nationality is overwhelming. The most damning evidence on this is a video from

2013 that was one of the claimants’ exhibits in front of the Tribunal, which is filled with Dominican

citizens and politicians calling Michael Ballantine, among other things, the “Gringo,” the

“Foreign,” and the “American.” 39 In fact, the mayor of Jarabacoa—the city that refused to issue a

no-objection letter for a part of the project—referred to Michael Ballantine as the “American of

Jamaca de Dios.” 40 In addition, the Ballantines testified that the Dominicans treated them like

foreigners or Americans, including using the same slur seen in the aforementioned video. 41

       The failure to even mention the video or the testimony confirming the irrefutable fact that

the Ballantines were not integrated into Dominican culture in the 179-page, 637-paragraph award

clearly shows a manifest disregard of law by the Majority and an excess of powers.

       F.      The Majority Exceeded Its Powers By Using The Wrong Time Period In
               Which To Analyze Michael Ballantine’s Dominant And Effective Nationality

       The Majority exceeded its powers by using the wrong time period in which to analyze

Michael Ballantine’s dominant and effective nationality. 42 In basic terms, treaties like CAFTA-



39
   Claimant’s Rejoinder, Baldwin Decl. Ex. J ¶45; Closing Statements, Baldwin Decl. Ex. K, p.
1249 (referring to the video referencing Mr. Ballantine as the “Gringo”) (Page 19 of the PDF).
40
   Id.
41
   See, e.g., Supplemental Witness Statement of Michael Ballantine, Baldwin Decl. Ex. E ¶5
(“While in the Dominican Republic there was nothing in our actions that would lead anyone to
assume we were dominantly Dominican and nobody did.”); Witness Statement of Michael
Ballantine ¶41 (stating a policeman told him “Gringo, if you paint even one stick of bamboo
without permission you will be brought to jail.”) (attached to Amended Statement of Claim,
Baldwin Decl. Ex. D).
42
   The Majority failed to analyze Lisa Ballantine at all, without respect to this failure to analyze
the correct period. So, accordingly, the Majority failed doubly in this regard with respect to Lisa
Ballantine.
                                                 35
           Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 38 of 45




DR are similar to contracts. Just as courts have vacated awards when a tribunal has failed to give

accord to the contract, this Court should vacate the award because the Tribunal ignored the treaty

provisions and decided upon its own rules, which it cannot do. See, e.g., PMA Capital Ins. Co. v.

Platinum Underwriters Bermuda, Ltd., 659 F. Supp. 2d 631, 638-39 (E.D. Pa. 2009), aff’d by 400

Fed. Appx. 654 (3d Cir. 2010) (arbitrators exceeded authority by eliminating contractual provision

in order to award unentitled damages).

           CAFTA-DR requires that the dominant and effective nationality be examined when the

investment is made, not when the state destroys the investment or the claim is made.

           CAFTA’s restriction on dominant and effective nationality is singularly tied to the

definition of “investor of a Party.” According to CAFTA Article 10.28, investor of a Party is

defined as:

                  means a Party or state enterprise thereof, or a national or an enterprise of
                  a Party, that attempts to make, is making, or has made an investment in
                  the territory of another Party; provided, however, that a natural person who
                  is a dual national shall be deemed to be exclusively a national of the State
                  of his or her dominant and effective nationality.

Specifically, an investor of a Party is defined as “a national or an enterprise of a Party, that . . . has

made an investment in the territory of another Party.” 43 This restriction only applies to this

definition. If you meet that definition, which each of the Ballantines does, one is an “investor of a

Party” no matter where else that definition is used elsewhere. And the definition vests when you

attempt to make, are making, or have made an investment. Any of those will satisfy for the

definition.

           Here, each of the Ballantines separately became an investor when they were making an

investment. It is at that point that the dominant and effective nationality should be judged.



43
     Id.
                                                   36
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 39 of 45




       The Majority’s failure to apply the correct time period changes the entire purpose and

meaning of CAFTA-DR, as written. And, as such, is an excess of power.

       G.      The Majority Exceeded Its Powers By Refusing To Arbitrate An Arbitrable
               Dispute

       Courts have held that a tribunal exceeds their power when they arbitrate a nonarbitrable

dispute. Similarly, a tribunal exceeds its power when they fail to arbitrate an arbitrable dispute.

The Majority here failed to hear this dispute, despite being required to do so. This is not a merits

issue where a tribunal makes an error or does something that a party disagrees with. Here, neither

Lisa Ballantine nor Michael Ballantine has been able to have their dispute heard. They did not

receive the analysis of the merits of their case for which CAFTA-DR requires. Despite the DR

receiving the many benefits of CAFTA-DR, the U.S. was deprived of one of its benefits under

CAFTA-DR because its lifelong nationals were denied the determination of their case.

       The Majority’s Award, which effectively rules that two lifelong U.S. citizens who moved

to the Dominican Republic for the sole purpose (with respect to Michael Ballantine at least) of

supporting their investment while continuing to keep ties to the United States and became in a

short span of time dominantly and effective Dominican, is an absurd and inconceivable result.

According to the Majority, an investor can spend a lifetime in one country, but by actively

protecting a foreign investment in person and ultimately naturalizing into that country, the investor

is, in essence, abandoning his or her previous nationality for purposes of treaty protection.

       The issue here, however, is not the result is absurd. The legal issue here is that the Majority

refused to hear a case that it should have heard. Had the Majority heard the case and decided

against the merits, even if the Majority had been wrong to do so, that would be a different

circumstance. It is because they refused to hear the merits of the case, and the case is arbitrable,

that means that the Court should vacate the Award.


                                                 37
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 40 of 45




       It is also important to consider that the Majority’s decision effectively means that both Lisa

and Michael Ballantine should be considered dominant and effective Dominican Republic

nationals for purposes of bringing a claim under CAFTA-DR against the United States. Assuming

hypothetically that either of the Ballantines were simultaneously investing in the United States

from 2010 onward and that investment was somehow improperly harmed, the Ballantines would

have a claim against the United States.

       Vacating the Majority’s decision here is especially important because there is no doubt that

current and future tribunals will interpret the term “dominant and effective nationality” as this

exact language is found in numerous U.S. treaties and indeed, is in the model U.S. bilateral

investment treaty in the exact same capacity as the CAFTA-DR. 44 This is especially concerning

given that one of the “core” U.S. bilateral investment treaty principles is providing “investors from

both Parties the right to submit an investment dispute with the treaty partner’s government to

international arbitration.” 45 The Majority’s opinion brings such a principle into doubt, as it makes

it more difficult, if not impossible, for U.S. citizens taking an active approach to investing, and

ultimately naturalizing, in a foreign country to use these exact dispute resolution protections in

such treaties. Furthermore, allowing the Majority to depart from customary international law

generally sets a dangerous precedent for future tribunals to similarly depart from establish law,

including tribunals interpreting other aspects of the CAFTA-DR, most-favored nation clauses, or

indirect/direct expropriation law as they related to U.S. citizens or other bilateral investment




44
   U.S. Department of State Website, 2012 U.S. Model Bilateral Investment Treaty, p. 4, available
at https://2009-2017.state.gov/documents/organization/188371.pdf.
45
   U.S. Department of State Website, The U.S. Bilateral Investment Treaty Program, https://2009-
2017.state.gov/e/eb/ifd/bit//index.htm.


                                                 38
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 41 of 45




treaties, each of which has its roots from customary international law. 46

       Given the factual background, it would be completely irrational for the arbitrators to decide

that the Ballantines were dominantly Dominican. And yet, that is exactly the decision that the

Majority made. The Majority clearly exceed their authority in making this ruling, blatantly

ignoring law and ignoring facts related to this issue. Courts have previously intervened when an

arbitrator disregards the plain text of a contract without justification 47—in the same vein, this

Tribunal has disregarded both Lisa and Michael Ballantine’s entire livelihood in the United States,

leading to a ridiculous and perverse result. Thus, this Court should intervene and vacate the

Majority’s decision.

       The Majority’s award also sets forth a scary precedent that any U.S. citizen who actively

invests in, and ultimately naturalizes into, a foreign country, that U.S. citizen will be able to seek

the benefit of treat protection against the United States after only a few years into the foreign

country.

       The perverse result stems from the Majority’s description of their so-called “holistic

assessment” that needed to be conducted, which is both contradictory and designed to rule against

any active foreign investor who naturalizes into the foreign country. Specifically, the Majority

described their assessment as: 48

               Taking into account a claimant’s entire life within the analysis of
               dominance and effectiveness at a particular time does not
               necessarily entail ascribing more weight to one nationality over the
               other due to the amount of time each of them has been held. Rather
               an analysis should be performed to examine how, at that particular


46
   See, e.g., CAFTA Annex 10-B (directly acknowledging customary international law principles
apply in sections of the agreement).
47
   See, e.g., Aspic Eng. & Constr. Co. v. ECC Centon Constructors LLC, 913 F.3d 1162, 1169 (9th
Cir. 2019).
48
   Majority Award ¶556 (emphasis in original).


                                                 39
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 42 of 45




               time, the connections to both States could be characterized in terms
               of dominance and effectiveness.

       As an initial matter, the first sentence is entirely contradictory. It begs the question of how

it would be possible to take into account the “entire life” of a claimant when the analysis is only

done “at a particular time.” 49 It is seemingly impossible to take over fifty years of an investor’s

life into account if you are only analyzing the relevant question at a snapshot in time. But even

assuming such an analysis could be accomplished, the second sentence clearly states that the

Majority made no attempt to follow the customary international law standards that they mention.

Requiring the analysis to only occur “at the particular time” of when the cause of action began or

the claim was filed necessarily requires that any active investor who naturalizes into a foreign

country is likely, if not required, to be dominantly and effectively a citizen of the foreign country

in which he or she has invested.

       This is further supported by the Majority choosing only to analyze the relevant facts

“bearing in mind the specific context of this dispute,” 50 and thus, only considering facts after the

investment was made. 51 The Majority seemingly goes out of its way to make it clear that the

dominant and effectively nationality analysis must occur while taking into account the investment

itself. However, in doing so, the Majority essentially rules that a dual national should only

passively invest in one of the CAFTA-DR countries, as moving to and naturalizing into that




49
   Similarly contradictory is the Majority’s latter comment that explains that “factors related to the
life of the Claimants before they moved and invested in the Dominican Republic are relevant, [but]
but they should be analyzed with a view to determining their connection with the Dominican
Republic and the United States at the relevant times [i.e., date of the alleged breach and the date
the claim was filed].” Majority Award ¶558.
50
   Majority Award ¶559.
51
   Majority Award ¶553-554 (stating, without citation, that nationality must be interrelated with
the concept of investor/investment).
                                                 40
         Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 43 of 45




country in an attempt to decrease discrimination and help with the active investment will surely

lead to losing the dispute resolution mechanism within CAFTA-DR.

        H.      The Majority Award Should Be Vacated For Evident Partiality

     Lastly, given that one of the arbitrators dissented, that means that two arbitrators made the

decision. If either of those arbitrators is evidently partial, the Majority Award must be vacated.

Although a judicial predisposition is not sufficient to satisfy evident partiality, here there is

evidence of actual animus and partiality against the U.S. and in favor of other states. Such partiality

is the most pernicious, depriving a party of the opportunity to have a neutral fact finder examine

the issues in the case and make a determination.

        The FAA permits this Court to vacate an arbitration award “where there was evident

partiality . . . in the arbitrators.” 9 U.S.C. § 10(a)(2). Courts may disqualify an arbitrator “when a

reasonable person, considering all circumstances, would have to conclude that an arbitrator was

partial to one side.” Applied Indus. Materials Corp. v. Ovalar Makine Ticaret Ve Sanayi, A.S., 492

F.3d 132, 137 (2nd Cir. 2007).

        Here, the history of Prof. Raúl Vinuesa, the arbitrator appointed by the Dominican

Republic in the Arbitration, shows that he cannot be considered as a neutral arbitrator. Of the last

23 investor-state arbitrations of which the Petitioners are aware in which Mr. Vinuesa acted as an

arbitrator, he was appointed every time by the state party. Certainly, the state parties appointing

Mr. Vinuesa as an arbitrator, while no investor was doing so, would have done so because they

considered Mr. Vinuesa a certain vote for their side. And Mr. Vinuesa did not disappoint. In all

those cases, if the case went to decision, he decided in favor of the state. 52 23 times. This does not


52
   The last 23 times he has served as an international arbitrator, he has always been appointed as
the arbitrator for the State, and never appointed by the claimant. In every single panel that has gone
to a decision except for one, he has either ruled in favor of the State or if the ruling was in favor


                                                  41
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 44 of 45




mean Mr. Vinuesa was on the winning side every time. On the three occasions where the tribunal

found for the investor, Mr. Vinuesa wrote a dissent. Thus, even on the three occasions when the

other two arbitrators found for the investor, Mr. Vinuesa reflexively found for the capital importing

country and against the capital exporting investor.

       In addition, with respect to Mr. Vinuesa, with the investor-state cases of which we are

aware, Mr. Vinuesa has never found for an American investor. Never. When an investor is in a

tribunal with Mr. Vinuesa, they know they will see a dissent from him if they prevail in the case.

       Investor-state arbitration is supposed to be built on the principle that each arbitrator is

persuadable, and will decide in favor of the party that is correct on the facts and the law. Neutrality

of the arbitrators in these proceedings is a bedrock principle that is designed to create trust in the

system. A party has the right to have before it three arbitrators who will review the evidence and

follow the facts and the law. That does not appear to be the case with Mr. Vinuesa. To be sure,

there are likewise arbitrators that are often appointed by investors. But those arbitrators do

sometimes find in favor of the states. The same, in reverse, cannot be said with respect to Mr.

Vinuesa.

       In addition, Mr. Ramirez, the president of the Tribunal, has been accused of being against

the United States. In a Reuters article, Mr. Ramirez’s outgoing statement following the termination

of his appointment was reported as being a “veiled rebuke” to the U.S. Mr. Ramirez tweeted out

this article, including the “veiled rebuke” portion, in his public Twitter account: 53




of the claimant, he wrote a dissenting opinion on behalf of the State. In the sole decision where
Prof. Vinuesa ruled for the investor, the U.S. claimant was eliminated on jurisdiction and the
Tribunal ruled that the state did not have to pay adverse costs, over the objection of a dissenting
opinion.
53
   Twitter Account for Ricardo Ramirez, citing to: https://uk.reuters.com/article/uk-usa-trade-
wto/wto-being-asphyxiated-outgoing-judge-says-in-veiled-rebuke-to-u-s-idUKKCN1IT21G.
                                                  42
        Case 1:19-cv-03598-TJK Document 1-1 Filed 12/03/19 Page 45 of 45




       Surely putting out such a public statement in the middle of an arbitration where the

claimants are U.S. citizens would lead a “a reasonable person . . . to conclude that an arbitrator

was partial to one side.” 492 F.3d at 137.

                                          CONCLUSION

       Accordingly, for the abovementioned reasons, the Court should vacate the arbitration

award and order the Dominican Republic to submit to arbitration in accordance with CAFTA-DR.

The Court should further issue whatever orders are required to effectuate the submission of the

arbitration, or whatever else justice requires.

                                                         Respectfully submitted,

                                                  By:    /s/ Edward Baldwin
                                                         Steptoe & Johnson LLP
                                                         Edward Baldwin (DC Bar #973850)
                                                         1330 Connecticut Avenue, NW
                                                         Washington, D.C. 20036
                                                         Tel: (202) 429-6203
                                                         ebaldwin@steptoe.com

                                                  By:    /s/ Derrick F. Moore
                                                         Moore Law
                                                         Derrick F. Moore (DC Bar #1645015)
                                                         600 Third Avenue, 2nd Fl.
                                                         New York, NY 10016
                                                         Tel: (315) 794-4714
                                                         derrick@mooreatty.com

                                                         Counsel for Plaintiffs Lisa Ballantine and
                                                         Michael Ballantine



                                                    43
